              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:13-cr-00049-MR-DLH-1


UNITED STATES OF AMERICA,       )
                                )
                  Plaintiff,    )
                                )
         vs.                    )                      ORDER
                                )
                                )
PARALEE SUE PETERSON,           )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court upon the Defendant’s Unopposed

Motion for Early Termination of Supervised Release [Doc. 42].              The

Government does not oppose the Defendant’s request. [Id. at 5].

      Upon review of the Defendant’s motion, and upon consultation with the

Defendant’s supervising probation officer, the Court is satisfied that the early

termination of the Defendant’s supervised release is warranted by the

Defendant’s conduct and is in the interest of justice.       See 18 U.S.C. §

3583(e)(1).

      Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

Unopposed Motion for Early Termination of Supervised Release [Doc. 42] is




      Case 1:13-cr-00049-MR-DLH Document 43 Filed 03/16/21 Page 1 of 2
GRANTED, and the Defendant’s term of supervised release is hereby

terminated.

     The Clerk of Court is respectfully directed to provide a copy of this

Order to the Defendant, counsel for the Government, and the United States

Probation Office.

     IT IS SO ORDERED.
                               Signed: March 16, 2021




                                     2

     Case 1:13-cr-00049-MR-DLH Document 43 Filed 03/16/21 Page 2 of 2
